DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2022 has been entered.
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Duty of Disclosure, Candor, and Good Faith
2.	As previously noted, if a particular inventor has different applications pending which disclose similar subject matter but claim patentably indistinct inventions, the existence of other applications must be disclosed to the examiner of each of the involved applications.
The following US co-pending application which includes nearly-identical claimed subject matter was found by the instant Examiner (via EAST and/or PE2E through double patenting searches) but not disclosed by Applicant/individuals covered by 37 CFR 1.56, wherein the following application share the same Applicant, five common inventors, and the same attorney:  16/616,659.  
 The duty to disclose all information known to be material to patentability is deemed to be satisfied if all information known to be material to patentability of any claim issued in a patent was submitted to the Office in the manner provided prescribed by §§ 1.97(b)-(d) or 1.98 (MPEP § 2001).  The manner prescribed by these sections is below:
(a) Any information disclosure statement filed under § 1.97 shall include the items listed in paragraphs (a)(1), (a)(2) and (a)(3) of this section.
(1) A list of all patents, publications, applications, or other information submitted for consideration by the Office. U.S. patents and U.S. patent application publications must be listed in a section separately from citations of other documents. Each page of the list must include:
(i) The application number of the application in which the information disclosure statement is being submitted;
(ii) A column that provides a space, next to each document to be considered, for the examiner’s initials; and
(iii) A heading that clearly indicates that the list is an information disclosure statement.

3.	Applicant states in the response filed 8/26/2022 that the IDS filed April 12, 2022 in co-pending application 16/616,659 references the present Application.  The IDS filed 4/12/2022 does not cite the co-pending application in the manner provided prescribed by §§ 1.97(b)-(d) or 1.98 (MPEP § 2001).  
Claim Objections
4.	Applicant is advised that should claim 1 be found allowable, claim 32 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Analysis
5.	This section was previously provided and is repeated here for convenience.  The instant application notes the following (page 8 of the specification as filed) with respect to the use of “substantially” which is sufficient to define the meaning of the term such that it is not indefinite given that the specification provides a standard allowing for one of ordinary skill in the art to understand the scope of the approximation term/term of degree of “substantially” (see MPEP 2173.05(b)):

    PNG
    media_image1.png
    164
    627
    media_image1.png
    Greyscale

The interpretation of the term with respect to the claims will be applied accordingly.

Claim Rejections - 35 USC § 112
6.	Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites the limitation "the compression element" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.  For compact prosecution purposes, the claim will be examined as if it recited “a compression element” in lines 8-9.

Claim Rejections - 35 USC § 103
7.	Claims 1-4, 28-29 and 32 are rejected under Bachmann et al. (DE 102013021549) (machine translation provided) in view of Lee et al. (US 2011/0059347) and Kwak et al. (US 2013/0164585).
	Regarding claims 1 and 32, Bachmann teaches a cell module 2 (“cell assembly”) (Figs. 1-2, 4-8; entire disclosure relied upon), comprising: 
a cell holder 5 (“cell frame”) (P30; Figs. 2, 4, 7, 8); 
a cooling plate 8 (“thermal plate”) integrated (P34) into the cell frame 5 (Figs. 4, 6-7), the thermal plate 8 having a bottom portion (Fig. 4, 6; P30); 
a pouch cell 6 comprising a positive cell terminal 7 and a negative cell terminal 7 (P31), the positive and negative cell terminals having a substantially planar shape (Figs. 4, 8) and being arranged at a top side and bottom side of the pouch cell, respectively, and the positive and negative cell terminals extending at least substantially perpendicular from the respective top and bottom sides of the pouch cell (Fig. 4, 8; P34); 
a spring element 9 (“a compression element”); and 
the cell frame 5 being configured to receive and house the pouch cell 6 and the compression element 9 (Fig. 4) in a space defined by the thermal plate 8 and the cell frame 5, the cell frame having a bottom wall (Fig. 4), the bottom portion of the thermal plate extending through the bottom wall of the cell frame (P30; Fig. 4), the bottom portion of the thermal plate 8 being configured to contact a thermal management feature (P30; Fig. 4), the cell frame 5 comprising at least one geometric feature supporting placement of a corresponding one of the positive cell terminal 7 and the negative cell terminal 7, the at least one geometric feature having a recess having a shape corresponding to the corresponding one of the positive cell terminal and the negative cell terminal (Fig. 8; entire disclosure relied upon). 
Bachmann is deficient in teaching 1) the terminals 7, 7 are each arranged at a top side of the pouch cell and extend at least substantially perpendicular from the top side of the pouch cell as claimed (they are instead arranged with one at the top and the other at the bottom); and 2) the pouch cells are explicitly lithium-ion pouch cells.
Regarding the first deficiency, in the same field of endeavor, Lee teaches analogous art of a battery pouch cells mounted in a module case that includes a thermal plate 502 and a cell frame 300, wherein each pouch cell comprises a positive terminal 120 and negative terminal 130 terminal that may extend from either the top and bottom side of the pouch cell (see Fig.1-2, 6; analogous to the Bachmann terminal configuration), or the positive and negative terminals 120, 130 may extend from the same, top side (Fig. 13; P110), thereby allowing for various heat dissipation configurations to be applied (P110) in order to effectively discharge heat generated from the battery cells to the outside while minimizing the increase in size of the battery module (P113).  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the terminal design configuration of Bachmann such that both terminals 7, 7 are arranged at a top side of the pouch cell and as claimed given Lee teaches both embodiments are known, the configuration of having both terminals 7, 7 at the top side allowing for various heat dissipation configurations to be applied (P110) in order to effectively discharge heat generated from the battery cells to the outside while minimizing the increase in size of the battery module (P113).  Furthermore, the positioning of the terminals 7, 7 relative to the pouch cell is further considered a design choice which a person of ordinary skill would have found obvious in the absence of new or unexpected results for which objective evidence commensurate in scope with the claim is provided (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding the second deficiency, Kwak teaches analogous art of a cell assembly 190 comprising a frame case 150, a lithium ion pouch cell 110 including first and second lead tabs (121, 122)  having different polarities and electrically connected to the anode and cathode, respectively (i.e., “negative and positive cell terminals”), the first and second lead tabs (121, 122) (“terminals”) having a substantially planar shape arranged at a top side of the pouch cell (Figs. 1-5; P39-45) and extending at least substantially perpendicular from the top side of the pouch cell 110, the cell frame 150 receiving and housing the pouch cell 110 (Figs. 1-5; P39-45), wherein the frame case 150 is provided with support portion 152 comprising geometric features for supporting appropriate placement of the cell terminals 121, 122, the geometric features comprising recesses having a shape corresponding to the respective cell terminal 121, 122 of the pouch cell as illustrated (Figs. 1-5).  The type of pouch cell is taught as a lithium-ion battery (P40).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select as the specific type of pouch cell of Bachmann that of a lithium-ion pouch cell given Kwak teaches analogous art having a similar construct and that a lithium ion pouch cell is suitable for the intended use.  The selection of a known entity based on its suitability for its intended use supports a prima facie obviousness determination (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988); MPEP 2144.07).
Regarding claim 2, Bachmann teaches wherein the pouch cell is secured to the thermal plate 8 by one of a supported and non-supported adhesive layer, which is at least partially applied on the thermal plate 8 (P16, 31).   
Regarding claims 3 and 28, Bachmann teaches wherein the compression element 9 comprises at least one foam layer (P10).  
Regarding claims 4 and 29, Bachmann teaches wherein the thermal plate 102 is in-molded in the cell frame 5 (P34).  The limitation is entirely a product-by-process claim, wherein the Courts have held:
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).  

The feature is taught by Bachmann (P34); however, a product-by-process feature is evaluated only for its implied and intrinsic structural characteristics that it imparts to the product, wherein given the thermal plate 8 and cell frame 5 are integrally formed with one one-another (P34), the structural characteristic implied by the product-by-process feature is met.

8.	The rejection of claims 1-4 and 28-29 under 35 U.S.C. 103 as being unpatentable over Kruger et al. (WO 2016/131141) (published 8/25/2016) (using family member US 2018/0026296 as a copy thereof and with citations thereto) in view of Kwak et al. (US 2013/0164585) and Choi et al. (US 2016/0133898) is maintained.  Newly added claim 32 is also rejected under this heading and addressed concurrently with claim 1 as it is a substantial duplicate thereof.   
	Regarding claims 1 and 32, Kruger teaches a cell assembly 100 (Figs. 1-3A), comprising: 
a cell frame 103, a thermal plate 102 being integrated into the cell frame 103 (Fig. 1-2; P39, 50-51); 
a lithium-ion pouch cell 110 (P42) comprising a positive cell terminal 106 and a negative cell terminal 107, the positive and negative cell terminals 106, 107 being arranged at a top side of the pouch cell 110 (Fig. 2), and the positive and negative cell terminals 106, 107 extending at least substantially perpendicular from the top side of the pouch cell 110 (Fig. 1-2); 
“a compression element” (either or both of heat spreader 115 described as flexible and allowing for some expansion and contraction – P43, and/or compressible foam sheet 120 – P40); and 
the cell frame 103 being configured to receive and house the pouch cell 110 and the compression element (115 and/or 120) in a space defined by the thermal plate 102 and the cell frame 103 (P38-53; Figs. 1-3A; not limited to entire disclosure), the cell frame 103 having a bottom wall 118.
Kruger fails to teach the positive and negative cell terminals 106, 107 have a substantially planar shape although Kurger does teach that other suitable pouch cells than that shown may be used (P42).  The feature of the shape of the terminals 106, 106 is a design element of a battery, largely dependent on the subsequent electrical connections required to be made (i.e., to other cells, to a load, etc.), wherein the court has held that that absent persuasive evidence that a particular claimed configuration is significant, the change in form, shape, or design of a claimed configuration is held a matter of design choice which a person of ordinary skill would have found obvious (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  
Moreover, such a feature is a well known expedient in the prior art as taught by Kwak, wherein Kwak teaches analogous art of a cell assembly 190 comprising frame case 150, a lithium ion pouch cell 110 including first and second lead tabs (121, 122) having different polarities and electrically connected to the anode and cathode, respectively (i.e., “negative and positive cell terminals”), the first and second lead terminals (121, 122) having a substantially planar shape arranged at a top side of the pouch cell and extending at least substantially perpendicular from the top side of the pouch cell (Figs. 1-5; P39-45), the cell frame 150 receiving and housing the pouch cell 110 (Figs. 1-5; P39-45), and the electrical configuration provided by the secondary battery including the lead terminals “may reduce electrical resistance of a charge/discharge path and has improved efficiency” (abstract; P7).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the positive and negative cell terminals 106, 107 of Kruger to have a substantially planar shape (versus a terminal tab with a fold/bend therein) given the construct is known in the art as taught by Kwak and allows for subsequent electrical connections of the secondary battery such that the battery may reduce electrical resistance of a charge/discharge path and have improved efficiency as taught by Kwak (Figs. 1-4; P39-45; abstract; not limited to full disclosure).  
Kruger fails to disclose the thermal plate 102 has a bottom portion extending through the bottom wall (middle portion 118) of the cell frame 103, wherein the bottom portion of the thermal plate 102 is configured to contact a thermal management feature.  
In the same field of endeavor, Choi teaches analogous art of a cell assembly 10 comprising a cell frame 12, a cooling fin 13 (“thermal plate”) integrated into the cell frame 12, and a lithium-ion pouch cell 11 that is received by the cell frame 12 (Fig. 3; P35-39).  A slit is formed at the bottom surface 12b of the cell frame 12 so that the cooling fin 13 (“thermal plate”) may be inserted therein, wherein the module frame 12 has a center opened so that the cooling fin 13 (“thermal plate”) may come into contact with the cell 11 (P37).  Choi teaches the cooling fin 13 (“thermal plate”) plays the role of emitting heat of the secondary cell 11 (P39).  As illustrated, the bottom portion of the cooling fin 13 (“thermal plate”) is bent at a right angle and forms a bottom portion that is parallel to the bottom wall of the cell frame 12 such that the bottom portion of the thermal plate is configured to contact a thermal management feature.  Figure 3 of Choi is reproduced below for convenience: 

    PNG
    media_image2.png
    511
    453
    media_image2.png
    Greyscale

	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the thermal plate 102 and cell frame 103 of Kruger such that they include a bottom portion and a slit, respectively, such that a bottom portion of the thermal plate 102 extends through a bottom wall of the cell frame 103, the bottom portion being configured to connect to a thermal management feature given Choi teaches the technique and construct are known in the art and provide the predictable feature of increased emission of heat of the secondary cell 11 by way of increasing the surface area of the thermal plate 102 (P39).  The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C).
Kruger teaches that the frame 103 may extend around all sides of the backing plate 102, wherein “…in such embodiments, the frame 102 may be shaped to accommodate the current collectors tabs 106, 107 extending from the cell, such as by having one or more flat sections where the current collectors tabs are located…” (P89).  The “one or more flat sections” as described of cell frame 102 read on the claimed geometric features for supporting appropriate placement of corresponding cell terminals (the positive and negative cell terminals 106, 107).
Kruger fails to explicitly disclose said “one or more flat sections” (“geometric features for supporting appropriate placement of the cell terminals 106, 107”) are specifically recesses 
which have a shape corresponding to the respective cell terminal of the pouch cell as claimed.   In the same field of endeavor, Kwak as relied on above teaches analogous art of a cell assembly 190 comprising a frame case 150, a lithium ion pouch cell 110 including first and second lead tabs (121, 122)  having different polarities and electrically connected to the anode and cathode, respectively (i.e., “negative and positive cell terminals”), the first and second lead tabs (121, 122) (“terminals”) having a substantially planar shape arranged at a top side of the pouch cell (Figs. 1-5; P39-45) and extending at least substantially perpendicular from the top side of the pouch cell 110, the cell frame 150 receiving and housing the pouch cell 110 (Figs. 1-5; P39-45), wherein the frame case 150 is provided with support portion 152 comprising geometric features for supporting appropriate placement of the cell terminals 121, 122, the geometric features comprising recesses having a shape corresponding to the respective cell terminal 121, 122 of the pouch cell as illustrated (Figs. 1-5).
	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention when providing frame 103 of Kruger such that it extends around all sides and is shaped to accommodate the current collectors tabs 106, 107 (“terminals”)  as taught by Kruger (P89) to look to known configurations for achieving such a construct, and to adopt the specific construct of Kwak to allow for the frame 103 to extend around all sides while accommodating the tabs 106, 107 (terminals”), said construct including geometric features comprising recesses having a shape corresponding to the cell terminals 121, 122 of the pouch cell as illustrated (Figs. 1-5), and to additionally provide the predictable and beneficial results of a connection structure that reduces electrical resistance of a charge/discharge path and has improved efficiency as taught by Kwak (abstract; P7).  
Regarding claim 2, Kruger teaches wherein the pouch cell 110 is secured to the thermal plate 102 by one of a supported and non-supported adhesive layer, which is at least partially applied on the thermal plate 102 (“a thermally conductive adhesive may be used to adhere cell 110 to backing plate 102 [“thermal plate”]” (P42).  See also P44 in which strips of adhesive tape may be used to adhere the cell to thermal plate 102.
Regarding claims 3 and 28, Kruger teaches wherein the compression element (120, or 115 and 120) comprises at least one compressible foam sheet 120  (P40).
Regarding claims 4 and 29, Kruger teaches wherein the thermal plate 102 is in-molded in the cell frame 103 (Fig. 1-2; P39, 50-51).  The limitation is entirely a product-by-process claim, wherein the Courts have held:
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).  

The feature is taught by Kruger (P50-51); however, a product-by-process feature is evaluated only for its implied and intrinsic structural characteristics that it imparts to the product, wherein given the thermal plate 102 and cell frame 103 are integrally formed with one one-another (P50-51), the structural characteristic implied by the product-by-process feature is met.

Double Patenting
9.	The provisional rejection of claims 1-4, 28-29 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-6, 9-19 of copending Application No. 16/616,659 (=US 2021/0175562) in view of Kwak et al. (US 2013/0164585) is maintained.  Newly added claim 32 is also rejected under this same heading and addressed concurrently with claim 1 as it is a substantial duplicate thereof.   This is a provisional nonstatutory double patenting rejection.
Regarding claims 1 and 32, the '659 application includes all of the limitations found in claim 1 of the instant application, except that the positive and negative cell terminals have a substantially planar shape and extend at least substantially perpendicular from the top side of the pouch cell.  
The features of the shape of the terminals 106, 106 as well as how they are oriented outside of the pouch cell are each design elements of a battery, largely dependent on the subsequent electrical connections required to be made (i.e., to other cells, to a load, etc.), wherein the court has held that that absent persuasive evidence that a particular claimed configuration is significant, the change in form, shape, or design of a claimed configuration is held a matter of design choice which a person of ordinary skill would have found obvious (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  
Furthermore, the features are taught by Kwak, wherein construct of Kwak is taught as reducing electrical resistance of a charge/discharge path and having improved efficiency (abstract; P7).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select a known manner to orient the terminals of '659 with respect to a pouch cell as taught by Kwak, the configuration providing the benefit of reducing electrical resistance of a charge/discharge path and having improved efficiency (abstract; P7).
Regarding claims 2-3 and 28, the claims of ‘659 recite identical limitations corresponding to these claims.
Regarding claims 4 and 29, the claims of ‘659 recite identical limitations corresponding to these claims.  Moreover, the limitation of these claims is entirely a product-by-process claim, wherein the Courts have held:
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).  

A product-by-process feature is evaluated only for its implied and intrinsic structural characteristics that it imparts to the product, wherein given the thermal plate  and cell frame of ‘659 are integrated into the cell frame as required of claim 1, the structural characteristic implied by the product-by-process feature is considered met.  Alternatively, any structural differences provided by the product-by-process feature would provide a product that is obvious from the cell assembly of ‘659.  Regarding product-by-process limitation, see MPEP § 2113.

Response to Arguments
10.	Applicant's arguments filed 8/29/2022 with respect to the prior art rejection previously made have been fully considered but they are not persuasive. Applicant’s principal argument is reproduced below with a subsequent Examiner response section provided that is respectfully submitted.  
	1)   Unlike the recesses shown and described in Applicant's claimed arrangement, in Kwak "[t]he second support portion 152 accommodates the lead tab 120 by interposing the terminal member 160 between the second support portion 152 and the lead tab 120" (Id.). Further, "a connection member 181 may perforate the lead tab 120 and may be combined with the terminal member 160 so that the lead tab 120 and the terminal member 160 may be combined with each other" (Id.). Therefore, what the Office Action purports to be "geometric features comprising recesses" are not recesses at all, but are in fact connection mechanisms. 
A person of ordinary skill in the art would not have looked to Kwak to modify the frame of Kruger to include recesses to accommodate the tabs of Kruger, because Kwak does not disclose recesses at all, and, in fact, teaches away from the recesses in Applicant's claimed arrangement. Kwak describes connection mechanisms whereby the tabs 120 are used to connect the frame case 150 to the holder case 130. Further, Kwak teaches that "[t]he holder case 130 may serve not to expose electrical connection members, such as the lead tab 120...and to insulate the electrical connection members from the external environment" (Kwak: [0075]). This is completely distinct from Applicant's arrangement which is designed specifically to expose the electrical connection means (106, 107) as show in FIGS. lb and lc, (Examiner emphasis) and in that vein, Kwak teaches away from Applicant's claimed arrangement. It follows then that Kruger and Kwak fail to disclose "the cell frame comprising geometric features for supporting appropriate placement of cell terminals, wherein the geometric features comprise recesses which have a shape corresponding to the cell terminals of the pouch cell" as recited in amended Claim 1. 
Thus, Kruger, Kwak and Choi, where considered individually or in combination, fail to render obvious the cited features of Applicant's amended Claim 1. For at least these reasons, independent Claim 1 is allowable, and withdrawal of the rejection is respectfully requested. The Examiner's reconsideration of the amended claim is respectfully requested. 



Response:  In order to teach away, the reference must criticize, discredit, or otherwise discourage the solution claimed (In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004); MPEP 2145.  There is no such “teaching away” present in the reference to Kwak in terms of including the geometric features/recesses taught by Kwak.  The fact that Kwak has other components in the form of terminal members 160 also within the geometric feature/recess does not, in any form, criticize, discredit, or otherwise discourage the solution claimed.  The claim does not preclude the at least one geometric feature of the cell frame from supporting placement of other components.  The claim does not recite any features with respect to exposure of the electrical connection means as argued (see emphasis above); accordingly, Applicant’s arguments are not commensurate in scope with the claims.  Limitations appearing in the specification but not recited in the claim are not read into the claim.  See In re Zletz, 893F.2d 319, 321-22, 13 USPQ2d, 1320, 1322 (Fed. Cir. 1989).  Thus, the rejection is maintained as there is no “teaching away” present and the claim fails to recite any features that are not met by the prior art cited.  It is noted that there is a new, additional prior art rejection applied against all claims.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Munshi (US 6,664,006) provides evidence of the interchangeability of different types of battery chemistry to one having ordinary skill in the art, wherein Munshi teaches a specific battery structure and chemistry within the disclosure but notes:
While the preferred embodiments of the invention have been shown and described, modifications thereof can be made by one skilled in the art without departing from the spirit and teachings of the invention. The embodiments described herein are exemplary only, and are not intended to be limiting. For instance, while certain preferred lithium solid polymer electrolytes, and lithium polymer electrolyte batteries, electrodes, and components thereof are emphasized in the description and examples, the methods and compositions of the invention can be readily extended to any battery chemistry, both primary and secondary to provide other superior performance batteries (C32/L7-24) (emphasis mine).

12.	The prior art previously made of record and not relied upon considered pertinent to applicant's disclosure is repeated below:

With respect to cell assemblies including a frame/cartridge, a lithium-ion pouch cell and at least one of a thermal plate and/or compression element:
	Choi (US 2017/0294634); Krizter et al. (US 2017/0018746); Vejalla et al. (US 2016/0133997); Garascia et al. (US 2016/0111691); Lee (US 2015/0303412); Schmieder (US 2013/0189554); and Klaus et al. (US 2012/0045681). 

	With respect to planar shaped terminals:  
	Botos (US 2004/0185332):
[0039] Contact lead 502 in this embodiment is preferably formed from an 
elongated piece of metal foil, the choice of metal depending on (1) whether the 
wiretab is to be used with the anode or cathode, and (2) the composition of the 
anode or cathode and other cell components.  In a lithium-sulfur battery, the 
cathode tab may comprise aluminum, nickel, or inconel or similar materials and 
the anode tab may comprise copper, nickel, or inconel or similar materials.  As 
illustrated the shape of contact lead 502 is rectangular.  Other shapes for 
contact lead 502 can be used, including the "L" shape used for contact lead 102 
of h-tab 100.  However, in making preferred wiretab 500, contact lead 502 and 
neutral lead 504 are preferably cut from strips of foil as shown in FIGS. 
7a-7e.  It is typically easier to cut one rectangular portion than an "L" 
shaped portion.  This is especially true if the material for the contact lead 
502 and neutral lead 504 are provided on a roll of appropriate thickness.  
Neutral lead 504 is preferably made of the same material as contact lead 502, 
but is shorter in length.  Neutral lead 504 is shorter because it does not need 
to extend beyond the cell ends. 

	Morris et al. (US 2017/0040653) teaches that electrical terminals 128 of pouch cells may be L-shaped or co-planar with respect to each other such as in the examples shown (P212).

Widhalm (US 2013/0189560) teaches pouch battery cells having substantially planar shape terminals arranged at a top and extending substantially perpendicular therefrom (Fig. 1, 4A), wherein in instances where cell terminals 104, 106 and interconnector busbar 108 are to be joined, the clamping force applied is determined readily by a design for variations in battery cell terminal and interconnector materials and geometries thereof (P48), and wherein a higher clamping force may be needed in the plated battery cell terminals are not flat and/or pre-bent to a high level of pre-stains (P49), wherein too high of heat/current results in expulsion and electrode plate deterioration (P73).  


13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMANDA J BARROW/Primary Examiner, Art Unit 1729